Citation Nr: 1019321	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-29 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs
South Central VA Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 30, 2008, at St. Tammany 
Parish Hospital in Covington, Louisiana.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 
1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision by the South Central VA 
Health Care Network in Jackson, Mississippi.  In that 
decision, entitlement to reimbursement or payment for 
unauthorized medical expenses incurred as a result of an 
emergency room visit on March 30, 2008 at a private facility 
(St. Tammany Parish Hospital) was denied.

In April 2010, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has obstructive sleep apnea that results in 
an inability to sleep without the use of a CPAP machine; 
service connection is not in effect for the Veteran's 
obstructive sleep apnea.  

2.  On March 30, 2008, after continuing to experience 
dizziness, sweating and severe nasal congestion for several 
days, the Veteran went to the emergency room of St. Tammany 
Parish Hospital in Covington, Louisiana because he was unable 
use his CPAP machine due to the severe nasal congestion and 
respiratory distress, and therefore had been unable to sleep 
for two days, creating a condition of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

3.  There were no VA facilities feasibly available and an 
attempt to use them beforehand would have been hazardous to 
life or health.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
payment or reimbursement of unauthorized medical expenses for 
medical care received at St. Tammany Parish Hospital on March 
30, 2008, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R.  §§ 17.120, 17.121, 17.1000, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of reimbursement or payment for unauthorized 
medical expenses incurred as a result of treatment at St. 
Tammany Parish Hospital on March 30, 2008 constitutes a 
complete grant of the benefits sought on appeal with respect 
to that issue.  As such, any defect with regard to VA's duty 
to notify and assist the Veteran with the development of his 
claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary.

The Veteran seeks reimbursement for medical expenses incurred 
on March 30, 2008 for his evaluation and treatment at the St. 
Tammany Parish Hospital in Covington, Louisiana.  

At the Veteran's video conference in April 2010, he testified 
that he suffered from obstructive sleep apnea, a nonservice 
connected disability, and had been using a CPAP machine since 
approximately 1996 for this condition.  The Veteran testified 
that he was unable to sleep at all without using the machine.  

The Veteran further testified that he moved to Louisiana from 
Florida one or two days before the March 30th hospital visit 
and was staying at a hotel in Covington, Louisiana, 
approximately 40 miles north of downtown New Orleans.  He did 
not have any friends or family in the area at that time, and 
was unaware of the geography, roads or facilities in the 
area.  

At the hearing, the Veteran's representative pointed out that 
the New Orleans Medical Center no longer had an emergency 
room, and, since Hurricane Katrina in 2005 it had been 
converted to a smaller limited care clinic with no after-
hours care available.  

On the night of March 30, 2008, the Veteran was unable to use 
the CPAP machine because he could not breathe through his 
nose due to nasal edema and severe congestion.  The Veteran 
testified that he began sweating and shaking.  According to 
the Veteran, these "flu-like" symptoms, in combination with 
the inability to use his CPAP machine placed him in fear for 
his life.  The Veteran further testified that because he was 
new to the area, he inquired at the front desk of the hotel 
as to the location of the closest medical facility, which 
turned out to be St. Tammany Parish Hospital.  

The Veteran testified that he had a medical emergency of such 
a nature that a delay in seeking care would have been 
hazardous to his health, his life, and that he acted as a 
reasonable prudent layperson with no other feasible option.  

Records from the hospital confirm that the Veteran was 
treated at the Emergency room on March 30, 2008 with 
complaints of dizziness and 3 days of persistent cough, 
trouble breathing, congestion, and flu-like symptoms 
including generalized weakness.  Blood pressure was 158/92 
upon arrival and respiratory rate was 89.  Examination 
revealed a respiratory infection with mucosal edema.  
Guaifenesin was prescribed to loosen and clear secretions.  

There are two potentially applicable statutes, 38 U.S.C.A. § 
1725 (the Millennium Act) concerning reimbursement for 
unauthorized emergency treatment and 38 U.S.C.A. § 1728 
concerning reimbursement of certain unauthorized medical 
expenses.  Application of either statute is generally 
dependent on whether the Veteran has an adjudicated service-
connected disability.

The admission of an appellant to a non-VA hospital at the 
expense of VA generally must be authorized in advance.  38 
C.F.R. § 17.54.  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, 
at 9 (Mar. 31, 1995) ("Authorization in advance is essential 
to any determination as to whether the Department is or is 
not going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

In this present case, there is no indication that pre-
authorization for this treatment was granted.  Ultimately, 
though, because of the emergent nature of this treatment, the 
outcome of the appeal is still favorable.

Although the Veteran has several service-connected 
disabilities, including orthopedic disabilities of the knee 
and muscle injuries of each thigh, with a combined disability 
rating of 50 percent, it is undisputed that the Veteran's 
emergency room treatment on March 30, 2008 did not involve, 
directly or secondarily, any of the Veteran's service-
connected disabilities.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that 
have not been previously authorized may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 
1725 was enacted by Congress as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1728, there is another avenue for 
potential relief for a Veteran entitled to VA care forced to 
obtain treatment at a non-VA facility.  38 U.S.C.A.. § 1728, 
provides that the Secretary shall, under such regulations as 
the Secretary shall prescribe, reimburse veterans eligible 
for hospital care or medical services under this chapter for 
the customary and usual charges of emergency treatment. . .  
. for which such Veterans have made payment.  

Such reimbursement is available only where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service- connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a Veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and (3) [VA] 
or other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120.

Given the use of the conjunctive "and" in the statute, 
"all three statutory requirements must be met before 
reimbursement can be authorized."  Malone, 10 Vet. App. at 
542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. West, 11 
Vet. App. 45, 49 (1998).  In other words, these criteria are 
conjunctive, not disjunctive; thus, all criteria must be met.  
See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

In this case, the criteria are met for reimbursement or 
payment for expenses incurred on March 30, 2008 at St. 
Tammany Parish Hospital.  The Veteran has shown that no VA 
facility was closely available for emergency care, and the 
Veteran has provided testimony that he had a medical 
emergency of such a nature that a delay in seeking care would 
have been hazardous to his health, his life, and that he 
acted as a reasonable prudent layperson with no other 
feasible option.  

The medical center denied this claim based on a finding that 
the Veteran's care was of a non-emergent nature; however, and 
significantly, the regulations do not require that a 
Veteran's treatment actually be proven emergent from a purely 
medical standpoint in order to qualify for payment or 
reimbursement.  Rather, it need be demonstrated only that the 
initial evaluation and treatment was for a condition of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, that is, placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  38 C.F.R. § 17.1002(b); see also, 
Swinney v. Shinseki, 23 Vet. App. 257 (2009).  

When weighing the totality of the circumstances to determine 
whether a prudent layperson would consider the situation 
emergent for purposes of statute authorizing Department of 
Veterans Affairs (VA) reimbursement for emergency treatment 
rendered in a non-VA facility, the Board may consider 
evidence regarding whether the treatment ultimately rendered 
was for an emergent condition; however, that determination, 
made in hindsight, is not dispositive of whether the claimant 
is eligible for reimbursement under the statute.  In this 
case, the treatment rendered did not appear to be for an 
emergent condition, in hindsight, and that also appears to be 
the reason for the denial of this claim.  However, at the 
Veteran's video conference, he testified that he felt his 
life was in danger, he was unable to sleep for two days 
because he could not use his CPAP machine to control the 
obstructive sleep apnea, and he was truly afraid.  To support 
this claim, the Veteran submitted articles showing a higher 
percentage of death, for any reason, associated with people 
with obstructive sleep apnea.  

In light of the foregoing, and as all of the other criteria 
are met under 38 U.S.C.A. § 1725, treatment was for an 
emergent condition and a VA facility was not feasibly 
available to provide the Veteran's care on March 30, 2008; 
thus, payment or reimbursement of unauthorized medical 
expenses for medical care received at St. Tammany Parish 
Hospital on March 30, 2008 is warranted.     


ORDER

The claim for reimbursement of the unauthorized medical 
expenses incurred on March 30, 2008, at St. Tammany Parish 
Hospital in Covington, Louisiana, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


